     Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 1 of 19




                     EXHIBIT A-1




{HD107459.1}
     Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 2 of 19



               INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION

  MANUEL AND ELAINE RODRIGUEZ V. THE NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY, IN THE 269TH JUDICIAL DISTRICT COURT IN HARRIS
                         COUNTY, TEXAS

        (1)    Plaintiffs’ Original Petition;

        (2)    Certified Mail Receipt;

        (3)    Certified Mail Tracking # 7019 0140 0000 5914 5176;

        (4)    The Northwestern Mutual Life Insurance Company’s Answer to Plaintiffs’ Original
               Petition; and

        (5)    The Docket Sheet




{HD107459.1}
     Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 3 of 19



                            LIST OF ATTORNEYS / PARTIES

1.      Michelle Calhoun
        W. Lee Calhoun
        CALHOUN LAW FIRM
        1350 North Loop 1604 E., Suite 105
        San Antonio, Texas 78232
        Telephone: (210) 863-5534
        Facsimile: (210) 495-6790
        Attorneys for Plaintiff

2.      Daniel J. Baldwin
        JONES WALKER LLP
        811 Main, Suite 2900
        Houston, Texas 77002
        Telephone: (713) 437-1800
        Facsimile: (713) 437-1810
        Attorney for Defendant




{HD107459.1}
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 4 of 19

                 2019-80323 / Court: 269




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 5 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 6 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 7 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 8 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 9 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 10 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 11 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 12 of 19




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 13 of 19




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
     offic
  Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 14 of 19




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                         eo
                      ffic
                   yO
                op
              C
            ial
         offic
      Un
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 15 of 19




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                          sD
                                        esrg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
               C
             ial
         offic
      Un
      Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 16 of 19                            12/5/2019 3:09 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 39012516
                                                                                                            By: F Abdul-Bari
                                                                                                  Filed: 12/5/2019 3:09 PM

                                     CAUSE NO. 2019-80323

MANUEL AND ELAINE RODRIGUEZ,                             §    IN THE DISTRICT COURT OF
                                                         §
        Plaintiffs,                                      §
                                                         §
v.                                                       §
                                                         §
THE NORTHWESTERN MUTUAL                                  §    HARRIS COUNTY, TEXAS
LIFE INSURANCE COMPANY,                                  §
                                                         §
                                                         §
        Defendant.                                       §    269TH JUDICIAL DISTRICT


     THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY’S ANSWER TO
                    PLAINTIFFS’ ORIGINAL PETITION

        Defendant The Northwestern Mutual Life Insurance Company (“Northwestern Mutual”)

files this Answer and, in support, respectfully shows as follows:

                                       GENERAL DENIAL

        1.      Northwestern Mutual asserts a general denial as authorized by Texas Rule of Civil

Procedure 92 and demands that Plaintiffs be required to prove their allegations by a preponderance

of the evidence and/or clear and convincing evidence as required by the Constitution, the laws of

the United States of America, and the laws of the State of Texas.

                        DEFENSES AND AFFIRMATIVE DEFENSES

        Subject to and without waiving the foregoing general denial, Northwestern Mutual asserts

the following defenses and affirmative defenses which, singularly or in combination, bar Plaintiffs’

right to recover the damages sought in their petition:

        2.      Plaintiffs’ claims fail to state a claim upon which relief may be granted.

        3.      Plaintiffs have not suffered any damages for which they could recover from

Northwestern Mutual




{HD107461.1}                                      1
    Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 17 of 19



        4.     Plaintiffs failed to mitigate their damages, if any.

        5.     Plaintiffs did not satisfy all conditions precedent to be entitled to the relief requested.

        6.     Exemplary damages are not justified herein. Alternatively, if Northwestern Mutual

is found liable for exemplary or punitive damages, such damages must be limited under Texas

Civil Practice and Remedies Code Section 41.001, et. seq. and the Due Process Clauses of the

United States and Texas Constitutions.

        7.     For any claims for punitive damages and/or pre-judgment interest, Northwestern

Mutual asserts the limitations on punitive damages and pre-judgment interest in Sections 41.007

and 41.008 of the Texas Civil Practice and Remedies Code. Further, if prejudgment interest is

recoverable, it is limited in accordance with Texas Finance Code section 304.101, et seq. If post-

judgment interest is recoverable, it is limited in accordance with Texas Finance Code section

304.003(c).

        8.     Northwestern Mutual reserves the right to plead or assert additional defenses that

may become necessary and proper during the defense of this matter.

                                     PRAYER FOR RELIEF

        Northwestern Mutual respectfully requests that the Court render a take-nothing judgment

against Plaintiffs and award Northwestern Mutual all other relief to which it may be entitled.

Dated: December 5, 2019

                                                Respectfully submitted,

                                                JONES WALKER LLP

                                                /s/ Daniel J. Baldwin
                                                Daniel J. Baldwin
                                                State Bar No.: 24078184
                                                dbaldwin@joneswalker.com
                                                811 Main, Suite 2900
                                                Houston, TX 77002


{HD107461.1}                                       2
    Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 18 of 19



                                           Telephone: (713) 437-1800
                                           Facsimile: (713) 437-1810
                                           Attorney for The Northwestern Mutual Life
                                           Insurance Company


                               CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2019, a copy of the above and foregoing was served
on all counsel of record via e-service.

                                    /s/ Daniel J. Baldwin
                                    Daniel J. Baldwin




{HD107461.1}                                  3
Case 4:19-cv-04743 Document 1-1 Filed on 12/06/19 in TXSD Page 19 of 19
